EXHIBIT 23.3 John Ostler; M.Sc., P. Geo. Cassiar East Yukon Expediting Ltd. 1015 Clyde Avenue West Vancouver, B.C., Canada, V7T 1E3 Phone (604) 926-8454 ozz@telus.net U.S. Securities and Exchange Commission 450, 5th Street, NW Washington, D.C. CONSENT I, John Ostler; M.Sc., P. Geo., am the author of a Report entitled The Tara Property Report, Omineca Mining Division, British Columbia, Canada, datedOctober 14, 2010, prepared for Press Ventures, Inc. This is to confirm that I consent to the filing of the Tara Property Report with the US Securities and Exchange Commission, namely an S-1 Form. I also consent to Press Ventures, Inc. distributing copies of the Report to its shareholders or prospective investors, and to the disclosure of the Report on their website for electronic viewing. Dated at West Vancouver, B.C., Canada, this 14th day of October, 2010. /s/ John Ostler; M. Sc., P. Geo. Consulting Geologist
